Citation Nr: 0737134	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 






INTRODUCTION

The veteran had active service from January 1974 until 
December 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 requires VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A (West 2002).  The duty to assist 
includes the requirement that VA notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  Following a review of the claims file, the Board 
finds that further development is required under the VCAA 
regarding the appellant's claim. 

The veterans purported stressor involves the claim of being a 
victim of a sexual assault that occurred during his period of 
active service.  The record does not reflect, however, that 
the veteran's claim has been developed under the provisions 
of 38 C.F.R. § 3.304(f)(3) (2007) (for PTSD claims based on 
in-service personal assaults).  The Board notes that there is 
no evidence that the veteran has been provided a stressor 
development letter or notice of the alternate sources of 
evidence that may be utilized for verification of personal 
assaults, as contained in 38 C.F.R. § 3.304 (f)(3), as 
required by the VCAA.  See also M21-1, Part III, 5.14, and 
Part VI, 11.37; and VBA Training Letter 05-04.  

The veteran also names a member of his unit as the assailant 
in his assault.  The RO attempted to verify that the named 
marine was in fact part of the veteran's unit in a request 
for information from the National Personel Records Center 
(NPRC).  Specifically, the RO requested the unit roster of 
Marine Air Traffic Control Unit 74 Utility, Santa Ana, CA, 
for the period of August 1975 through June 1976.  The 
response, received in March 2002, relayed that NPRC did not 
have unit diaries on file and suggested that the RO contact 
the US Marine Corp Headquarters in Quanticco, VA.  There is 
no evidence of record, however, that the RO made any such 
attempt.  The Board finds that an effort should be made in 
this regard.

In addition, a letter from a claims representative with the 
Minnesota Department of Veterans Affairs, dated in November 
2000, reflects that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits since 1991 
due to Bipolar Disorder with Schitzoid features.  In 
adjudicating the veteran's claim, the Board finds that such 
records may be useful.  However, the Board observes that the 
record does not contain a copy of the determination granting 
such benefits or the clinical records considered in reaching 
the determination.  Further, the record does not reflect that 
the VA has sought to obtain these records.

A decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant has 
not been provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date in the event of award of any benefit sought on appeal.  
As such matters are involved in the present appeal, the 
veteran must be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
including an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish both a 
disability rating and an effective date in 
the event service connection for any 
disability at issue is awarded, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Also provide the veteran with a stressor 
development letter and notice of the 
alternate sources of evidence that may be 
utilized for verification of personal 
assaults, as per 38 C.F.R. § 3.304 (f)(3).

2.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision which awarded disability 
benefits, effective 1991, including any 
medical records used to make the decision.  
If the search for any such records yields 
negative results, this fact should be 
clearly noted in the claims folder.

3.  The information regarding the 
veteran's service (including copies of his 
service personnel records and any other 
records relevant to the PTSD claim) should 
be forwarded to the United States Marine 
Corps, and that organization should be 
requested to investigate and attempt to 
verify the alleged incident reported by 
the veteran.  In this regard, the unit 
roster should be requested, in order to 
verify the unit of assignment of the the 
marine the veteran named as his assailant. 

4.  If, and only if, the veteran's claimed 
in-service stressor has been deemed 
corroborated based on any evidence 
received, the veteran should be afforded 
another VA psychiatric examination.  The 
examiner should state for the record the 
specific stressor reported by the veteran, 
which has been verified, that supports a 
PTSD diagnosis.  The examiner is requested 
to opine as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that any psychiatric disorders, 
including PTSD, are related to service on 
any basis, or, if pre-existing service, 
were aggravated thereby.  The claims file 
should be reviewed in conjunction with the 
examination and the examination report 
should reflect that such review occurred.  
All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



